Title: George Washington to Colonel Samuel John Atlee and Captains Daniel Topham, Robert Caldwell, Bernard Ward, Matthias Wenderman, John Richardson, Daniel Brodhead, Junior, John Lawrence, John Morgan, and John Helm, 28 February 1781
From: Washington, George
To: Atlee, Samuel John,Topham, Daniel,Caldwell, Robert,Ward, Bernard,Wenderman, Matthias,Richardson, John,Brodhead, Daniel, Jr.,Lawrence, John,Morgan, John,Helm, John


New Windsor [New York] February 28, 1781. Regrets hardships caused by reduction of officers in the new arrangement. States that it is impossible to correct situation.
